PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/595,025
Filing Date: 7 Oct 2019
Appellant(s): Stryker Corporation



__________________
Christopher Gloria
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rohwedder et al. (US 2012/0043915 A1).

(2) Response to Argument
Appellant argues that Rohwedder’s first embodiment teaches that the light can be configured such that the rotating ring adjusts brightness or the light can be configured such that the rotating ring adjusts focusing. This first embodiment does not have first and second modes in which the rotating ring can be used to alter different characteristics of the light depending upon the mode.  The examiner disagrees.  A “mode” is defined as “any of a number of distinct ways of operating a device or system” (Oxford English Dictionary (https://www.oed.com/view/Entry/120575?rskey=9pmKo4&result=1#eid), and by Appellant’s own argument Rohwedder teaches a distinct way in which the rotating ring adjusts brightness and distinct way in which the rotating ring adjusts focus, or as Rohwedder puts it “according to a first embodiment, this ring-shaped operating element (rotating ring 11) is rotatable relative to the handle 5 and hence also relative to the light housing 2. As was explained above, it is possible to set, for example, the brightness of the light by rotating the rotating ring 11. As an alternative, it is also possible, however, to perform focusing of the light or other function settings by means of the rotating ring 11” (Rohwedder paragraph 45).  Appellant argues that “alternatives” are contrary to “first and second modes”, but by definition the have to be “distinct”, that is, when the device is in the first mode it cannot also be in the second mode and vice versa, meaning that first and second modes are necessarily alternatives.
Appellant argues that Rohwedder does disclose embodiments that are capable of altering multiple characteristics of light.  The examiner agrees.  Further, the examiner points out that Rohwedder particularly describes the function of altering multiple characteristics of light is “usually desirable” (Rohwedder paragraph 11), so not only does Rohwedder teach configurations that are capable of altering multiple characteristics of light, he further provides motivation to implement such configurations by identifying such multifunctionality as desirable.
Appellant argues that paragraph [0021] (of Rohwedder) fails to disclose or suggest that “rotation of the hand grip portion in a second mode alters a second characteristic of the light emitted from the at least one light source.”  The examiner disagrees.  In the previous argument, appellant cited paragraph 21 as teaching one of the embodiments that “are capable of altering multiple characteristics of light” (Appeal Brief page 5 lines 10-13), so it is disingenuous to now say the opposite.  Rohwedder discloses “It is obvious that focusing of the operating light or even other functions can also be performed as an alternative by rotating the rotating ring.” (paragraph 21).  This explicitly teaches that the rotating ring can be operated in a mode in which the focusing of the operating light is performed and a mode in which other functions are performed.  In the same passage Rohwedder also teaches in detail a mode in which the rotating ring adjusts the luminosity of the light (Rohwedder paragraph 21).  Appellant argues that Rohwedder refers to different embodiments of the rotating ring variation of the surgical light, which is apparent from the phrase “as an alternative.”  The examiner disagrees; Rohwedder uses the phrase “as an alternative” in the touch sensor embodiment as well (Rohwedder paragraph 23), and in the preceding argument (see Appeal Brief page 5) Appellant specifically admitted that the touch sensor embodiment is an embodiment that is capable of altering multiple characteristics of light.  Additionally, as the examiner mentioned above, the definition of different “modes”, as one of ordinary skill would understand, requires that the modes be distinct from each other, meaning that the different modes are necessarily alternatives to one another.  In other words, teaching alternate modes is not a teaching away from first and second modes, it is actually a requirement of first and second modes – different modes HAVE to be alternatives to one another.
Appellant argues that [Rohwedder] claim 19 fails to disclose or suggest that “rotation of the hand grip portion in a second mode alters a second characteristic of the light emitted from the at least one light source.”   The examiner disagrees.  Rohwedder claim 19 reads “an operating light in accordance with claim 17, wherein the operating element comprises a rotating ring located between the handle and the housing, the rotating ring being rotatable in relation to the handle and setting one or more functions of the operating light”.  A person of ordinary skill in the art would understand that the phrase “one or more” means that the claim could be embodied by a rotating ring setting one function or the claim could be embodied by a rotating ring setting more that one functions.  Appellant argues that the skilled person would understand claim 19 as being either sloppy drafting or intentionally broad claim drafting, nothing more.  The examiner disagrees.  Claim 19 isn’t the only place Rohwedder asserts that a rotating ring can set more than one function; he also does so in paragraph 21 and paragraph 45, so in context the person of ordinary skill would understand that Rohwedder is saying that the rotating ring can be operated to set more than one function.  Furthermore, patents are granted the presumption of validity, so what Rohwedder writes in his claims must be taken at face value – when Rohwedder claims that his rotating ring can set one or more function, I as the examiner must accept that Rohwedder’s rotating ring can set one or more functions unless I can prove otherwise.
Appellant argues that there is no teaching that the rotating ring can be used to adjust multiple characteristics, nor how to achieve this.  The examiner disagrees.  Rohwedder teaches “In a possible embodiment, rotation of the rotating ring to the right (clockwise) brings about an increase in the luminosity of the light source(s), whereas rotation to the left (counterclockwise) brings about a reduction of the luminosity … It is obvious that focusing of the operating light or even other functions can also be performed as an alternative by rotating the rotating ring” (Rohwedder paragraph 21) and also “The rotary motion of operating element 11 and of handle 5 is analyzed in the electronic unit by means of potentiometer or switches, which strike stops in the sleeves … The electronic control unit sends corresponding signals to set the brightness of the at least one light source or to perform other functions (Rohwedder paragraph 45)”.  Rohwedder further teaches that “a menu control is likewise possible due to a built-in double-click functionality, as it will be described below (paragraph 21)”. The “menu function” is revisited in paragraphs 24-25, and it means switching from one mode to the other by double clicking a sensor.  Rohwedder thus both teaches that the rotating ring can perform different functions in different modes and further teaches an enabling method by which the operator can “double click” from one mode to the other.
Appellant argues that the person of ordinary skill would understand that Rohwedder is rife with teaching of how to achieve multifunctional operation, none of which uses the single rotating ring.  For example, Rohwedder teaches that the touch-sensitive sensor in the touch-sensitive embodiment makes possible a menu function to change to a new mode. (See Rohwedder at [0023 ]-[0025]). Additionally, Rohwedder teaches that multiple rotating rings can be used to adjust multiple characteristics of light, with each ring responsible for its own characteristic of light. (See Rohwedder at [0046]-[0048].) Thus, the person of skill in the art with an understanding of Rohwedder as a whole would not understand claim 19 as teaching that a rotating ring can be used in multiple modes, as asserted by the Examiner.  The examiner disagrees.  A person of ordinary skill would understand that Rohwedder claims the touch sensor embodiment in Rohwedder claim 18 and the multiple rotating rings embodiment in Rohwedder claim 6.  Claim 19 is distinct from these embodiments because claim 19 teaches “the rotating ring being rotatable in relation to the handle and setting one or more functions of the operating light” (Rohwedder claim 19).
Appellant argues that the phrase “the operating element for setting one or more functions of the operating light” in claim 17 is clearly intended to encompass both the rotating ring embodiment in which the rotating ring is used to set just one function of the operating light and the touch-sensitive sensor element embodiment in which the sensor element can be used in different modes for setting more functions that one.  The examiner disagrees with the relevance of this argument.  Claim 17, being the parent claim, is more generic than claim 19, yes, but that does not change the plain meaning of claim 19’s “the rotating ring being rotatable in relation to the handle and setting one or more functions of the operating light” (Rohwedder claim 19).  
Appellant argues that the Examiner’s argument is based on impermissible hindsight because Rohwedder already teaches how to achieve multifunctional operation and it is not through the Examiner’s proposed modification.  The examiner disagrees.  Rohwedder does teach how to achieve multifunctional operation, but it is through the examiner’s proposed modification, specifically, the examiner proposed using the “double click” method taught by Rohwedder as the means from switching from one mode to another, and Rohwedder specifically stated that this method can be used in that way (“The user can change over to another function mode or return to the focus mode by a repeated "double click." (Rohwedder paragraph 25).
Appellant argues a person of ordinary skill in the art would not have had any reason in view of Rohwedder to make the Examiner’s proposed modification.  The examiner respectfully disagrees.  First off, as a clarification, the first embodiment of Rohwedder as depicted in Figs. 1 and 2, already has a touch sensor (reference number 15; see Fig. 1).  The proposed modification does not ADD a touch sensor, it is merely using the specific touch sensor that is programmed to perform the “double click” as the touch sensor that is already there.   Secondly, Rohwedder states “The operating light is operated via a ring-shaped sensor element, which is provided either separately from the handle proper instead of the above-described rotating ring OR is located under the proximal end of the handle to be actuated by the material of the handle” (Rohwedder paragraph 23, emphasis added).  Thus while Rohwedder teaches that one option is to replace the rotating ring with the stationary touch sensor, another option is to instead integrate it into the handle (element 5).
Appellant argues that to the extent the skilled person were to have incorporated the touch-sensitive sensor element 15, the skilled person would not have had any reason to retain the rotating ring 11.  The examiner disagrees.  Rohwedder teaches “The rotating ring can be rotated, instead, by a relatively small angle to the right and left against a stop (preferably against a small mechanical resistance to rotation) to perform individual "clicks" in the right and left directions. This means that a short rotation to the left against a left-hand stop brings about a "click," as a result of which the luminosity is reduced, for example, by a small incremental value. One or more short rotations against the right-hand stop do consequently bring about one or more "right clicks," as a result of which the luminosity is increased by small incremental values each time” (Rohwedder paragraph 21).  This ability to change the characteristic of the light by small incremental values is the reason why one of ordinary skill would retain the rotating ring because it is something that the touch sensor is never described as being capable of doing (see paragraphs 23-26, 49-57).  The person of ordinary skill has more control over the rotary embodiment because using the rotating ring allows for the light characteristic to be changed in small increments, while the touch sensor embodiment allows the person of ordinary skill to switch from function to function with a simple double click.  Both approaches thus have advantages and a person of ordinary skill would reasonably be motivated to combine them in order to obtain both sets of advantages, the ability to change the characteristic of the light by small incremental values on the one hand and the ability to switch functions with a simple double click on the other.
Appellant argues that the Examiner’s rationale for the proposed combination lacks rational underpinnings. The Examiner asserts that the proposed modification of adding the touch- sensitive sensor of the embodiment of FIG. 4 to the rotatable ring embodiment of FIG. 2 “in order to permit multifunctional operation of the surgical light.” (Action at 4.) But Rohwedder already teaches how to achieve multifunctional operation of the light—either by including multiple rotating components, as taught with respect to FIG. 3a-c, or by using the touch-sensitive sensor instead of the rotatable ring(s). Thus, the Examiner’s rationale points to other arrangements clearly taught in Rohwedder, not the Examiner’s proposed modification.  The examiner disagrees.  The rational underpinning of the proposed combination is to use the sensor (15) already present in Rohwedder’s first embodiment (see Fig. 1) in a way taught by the second embodiment (Fig. 4) to achieve an effect that Rohwedder describes as desirable (paragraph 11).  The examiner does not consider it “irrational” to seek a benefit the prior art specifically tells the person of ordinary skill is “desirable”, and to make modifications that one of ordinary skill are specifically told will bring them this desirable result (Rohwedder paragraph 25).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
Conferees:
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA               
                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.